Case 2:20-cv-00040-JRG-RSP Document 1 Filed 02/18/20 Page 1 of 7 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                (MARSHALL DIVISION)


 TACTUS TECHNOLOGIES, LLC,                         §
                                                   §
        Plaintiff,                                 §
                                                   §          C.A. No. ____
 v.                                                §
                                                   §          JURY TRIAL DEMANDED
 HMD GLOBAL OY,                                    §
                                                   §
         Defendant.                                §
                                                   §

       PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Tactus Technologies, LLC (“Tactus” or “Plaintiff”) files this Original Complaint

against Defendant HMD Global Oy (“HMD” or “Defendant”) for infringement of U.S. Patent No.

9,696,847 (“the ’847 patent” or “the patent-in-suit”).

                                         THE PARTIES

       1.      Plaintiff is a Texas limited liability company with its principal place of business

located at 312 W 8th Street, Dallas, TX 75208.

       2.      Upon information and belief, Defendant is a Finish corporation with places of

business at Karaportti 2, FIN-02610, Espoo, Finland and Level 4, 4 Kingdom Street, Paddington

Central, London W26BD. Upon information and belief, HMD sells and offers to sell products and

services throughout Texas, including in this judicial district, and introduces products and services

that perform infringing processes into the stream of commerce knowing that they would be sold in

Texas and this judicial District.

                                    JURISDICTION AND VENUE

       3.      This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.
PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                  1
Case 2:20-cv-00040-JRG-RSP Document 1 Filed 02/18/20 Page 2 of 7 PageID #: 2



        4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        5.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(c). Defendant

is a foreign entity and may be sued in any judicial district under 28 U.S.C. § 1391(c)(3).

        6.      On information and belief, Defendant is subject to this Court’s specific and general

personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to

its substantial business in this State and judicial district, including: (A) at least part of its infringing

activities alleged herein; and (B) regularly doing or soliciting business, engaging in other persistent

conduct, and/or deriving substantial revenue from goods sold and services provided to Texas

residents. HMD, directly and through subsidiaries and intermediaries (including distributors,

retailers, franchisees and others), has committed and continues to commit acts of infringement in

this District by, among other things, making, using, testing, selling, importing, and/or offering for

sale products that infringe the patent-in-suit.

        7.      On information and belief, Defendant has placed and continues to place infringing

smartphones into the stream of commerce via an established distribution channel with the

knowledge and/or intent that those products were sold and continue to be sold in the United States

and Texas, including in this District. Defendant has significant ties to, and presence in, the State

of Texas and the Eastern District of Texas, making venue in this judicial district both proper and

convenient for this action.

                                       THE PATENT-IN-SUIT

        8.      The ʼ847 patent is titled “User-Defined Gesture Enablement Protocols for Touch

Input Device.” The inventions claimed in the patent-in-suit generally relate to a new and novel

user interface method for unlocking an electronic device, such as a smartphone, via a pattern.


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                  2
Case 2:20-cv-00040-JRG-RSP Document 1 Filed 02/18/20 Page 3 of 7 PageID #: 3



       9.      The ʼ847 patent lawfully issued on July 4, 2017, and stems from Application No.

15/056,015.

       10.     The named inventors on the patent-in-suit are Graham Roy Atkins and Ian Andrew

Maxwell.

       11.     The patent-in-suit claims priority to U.S. Application No. 12/118,047, which was

filed on May 9, 2008.

       12.     The technologies claimed in the patent-in-suit consist of ordered combinations of

features and functions that were not, alone or in combinations, considered well-understood by, and

routine, generic, and conventional to, skilled artisans in the industry at the time of invention.

       13.     Each asserted claim in the patent-in-suit is presumed valid.

       14.     Each asserted claim in the patent-in-suit is directed to patent eligible subject matter

under 35 U.S.C. § 101.

       15.     The specification of the patent-in-suit discloses shortcomings in the prior art and

then explains, in detail, the technical way the inventions claimed in the patent-in-suit resolve or

overcome those shortcomings. See, e.g., ʼ847 patent, 1:30-2:20.

       16.     The patent-in-suit has over 100 forward citations, which is indicative of the value

and importance of the inventions claimed in the patent-in-suit.

                                          COUNT I
                          (Infringement of U.S. Patent No. 9,696,847)

       17.     Plaintiff incorporates paragraphs 1 through 16 herein by reference.

       18.     This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

       19.     Plaintiff is the owner of the ’847 patent with all substantial rights to the ’847 patent

including the exclusive right to enforce, sue, and recover damages for past and future infringement.

PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                  3
Case 2:20-cv-00040-JRG-RSP Document 1 Filed 02/18/20 Page 4 of 7 PageID #: 4



         20.     The ’847 patent is valid, enforceable and was duly issued in fully compliance with

Title 35 of the United States Code.

                         DIRECT INFRINGEMENT (35 U.S.C. §271(a))

         21.     Defendant has, and continues to, infringe one or more claims of the ’847 patent in

this judicial district and elsewhere in Texas and the United States.

         22.     On information and belief, Defendant has, and continues to, either by itself or via

an agent, infringe at least claim 13 of the ’847 patent by, among other things, practicing the method

of claim 13 via at least its testing of the pattern lock feature in its smartphones with Pattern Lock

functionality (“the Accused Products”).

         23.     Attached hereto as Exhibit A, and incorporated herein by reference, is a claim chart

detailing how the Accused Products infringe the ʼ847 patent.

         24.     Defendant is liable for these infringements of the ’847 patent pursuant to 35 U.S.C.

§ 271.

               INDIRECT INFRINGEMENT (INDUCEMENT - 35 U.S.C. §271(b))

         25.     Based on the information presently available to Plaintiff, absent discovery, and in

the alternative to direct infringement, Plaintiff contends that Defendant has, and continues to,

indirectly infringe one or more claims of the ’847 patent by inducing direct infringement by end

users of the Accused Products.

         26.     Defendant has had knowledge of the ’847 patent since at least as December 23,

2019, when Defendant was notified via email of the ʼ847 patent and its infringement of the ʼ847

patent. Specifically, on December 23, 2019, Plaintiff’s licensing agent sent Defendant a detailed

claim chart, like the one attached hereto as Exhibit A, detailing Defendant’s infringement of the

ʼ847 patent.


PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                  4
Case 2:20-cv-00040-JRG-RSP Document 1 Filed 02/18/20 Page 5 of 7 PageID #: 5



       27.     On information and belief, despite having knowledge of the ’847 patent, Defendant

has specifically intended for persons who acquire and use the Accused Products, including

Defendant’s customers and end consumers, to acquire and/or use such devices in a way that

infringes the ’847 patent, including at least claim 13, and Defendant knew or should have known

that its actions were inducing infringement.

       28.     Defendant instructs and encourages users to use the Accused Products in a manner

that infringes the ’847 patent. For example, Defendant’s user guides for its phones encourage the

use of the Pattern Lock technology, which necessarily includes configuring the Pattern Lock

technology. In addition, Defendant’s website and other literature includes detailed instructions on

how to use the Pattern Lock technology in the Accused Products.

       29.     Furthermore, Defendant has not provided any information or indication that it has

implemented a design around or otherwise taken any remedial action with respect to the ’847

patent. In accordance with Fed. R. Civ. P. 11(b)(3), Plaintiff will likely have additional evidentiary

support after a reasonable opportunity for discovery on this issue.

       30.     Plaintiff has been damaged as a result of Defendant’s infringing conduct described

in this Count. Defendant is, thus, liable to Plaintiff in an amount that adequately compensates

Plaintiff for Defendant’s infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT II
                                      (Willful Infringement)

       31.     Plaintiff incorporates paragraphs 1 through 30 herein by reference.

       32.     Prior to the filing of this action Defendant was aware of the ʼ847 patent.




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                  5
Case 2:20-cv-00040-JRG-RSP Document 1 Filed 02/18/20 Page 6 of 7 PageID #: 6



          33.   On December 23, 2019, Plaintiff’s licensing agent sent Defendant a detailed claim

chart, like the one attached hereto as Exhibit A, detailing Defendant’s infringement of the ʼ847

patent.

          34.   Defendant has been, or should have been, aware of its infringement of the ʼ847

patent since at least its receipt and review of the December 23, 2019 communication.

          35.   On information and belief, despite being aware of the ʼ847 patent and its

infringement of the ʼ847 patent, Defendant has not changed or otherwise altered the Accused

Products or its practices in an effort to avoid infringing the ʼ847 patent. Indeed, Defendant has not

even responded to the December 23, 2019 communication informing it of its infringements.

          36.   Rather, despite having notice of the ’847 patent, Defendant has, and continues to,

infringe the ’847 patent, directly and/or indirectly, in complete disregard to Plaintiff’s patent rights.

          37.   Defendant has acted recklessly and/or egregiously, and continues to willfully,

wantonly, and deliberately engage in acts of infringement of the ʼ847 patent, justifying a finding

of willful infringement and an award to Plaintiff of increased damages under 35 U.S.C. § 284, and

attorneys’ fees and costs incurred under 35 U.S.C. § 285.

                                          JURY DEMAND

          Plaintiff requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

 Procedure.

                                      PRAYER FOR RELIEF

          Plaintiff asks that the Court find in its favor and against Defendant and that the Court grant

 Plaintiff the following relief:

          a.     Judgment that one or more claims of the ’847 patent have been infringed, either
                 literally and/or under the doctrine of equivalents, by Defendant;

          b.     Judgment that one or more claims of the ʼ847 patent have been willfully
                 infringed, either literally and/or under the doctrine of equivalents, by Defendant;
PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                  6
Case 2:20-cv-00040-JRG-RSP Document 1 Filed 02/18/20 Page 7 of 7 PageID #: 7




        c.      Judgment that Defendant account for and pay to Plaintiff all damages and costs
                incurred by Plaintiff because of Defendant’s infringing activities and other
                conduct complained of herein, including an accounting for any sales or damages
                not presented at trial;

        d.      Judgment that Defendant account for and pay to Plaintiff a reasonable, ongoing,
                post judgment royalty because of Defendant’s infringing activities, including
                continuing infringing activities, and other conduct complained of herein;

        e.      That Plaintiff be granted pre-judgment and post judgment interest on the damages
                caused by Defendant’s infringing activities and other conduct complained of
                herein;

        f.      Find this case exceptional under the provisions of 35 U.S.C. § 285 and award
                enhanced damages; and

        g.      That Plaintiff be granted such other and further relief as the Court may deem just
                and proper under the circumstances.



Dated: February 18, 2020                             Respectfully submitted,

                                                     /s/ Jonathan H. Rastegar
                                                     Jonathan H. Rastegar
                                                     Texas Bar No. 24064043
                                                     T. William Kennedy Jr.
                                                     Texas Bar No. 24055771

                                                     BRAGALONE CONROY PC
                                                     2200 Ross Avenue
                                                     Suite 4500W
                                                     Dallas, TX 75201
                                                     Tel: (214) 785-6670
                                                     Fax: (214) 785-6680
                                                     jrastegar@bcpc-law.com
                                                     bkennedy@bcpc-law.com

                                                     Attorneys for Plaintiff
                                                     TACTUS TECHNOLOGIES, LLC




PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                                                  7
